Case: 20-60963     Document: 00516307342         Page: 1     Date Filed: 05/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 4, 2022
                                  No. 20-60963                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Natnael Geberemeskel,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A203 604 566


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Natnael Geberemeskel, a native and citizen of Eritrea, petitions for
   review of a decision by the Board of Immigration Appeals (BIA) upholding
   the denial of his claims for asylum, withholding of removal, and protection
   under the Convention Against Torture (CAT) based on a negative credibility


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60963       Document: 00516307342         Page: 2   Date Filed: 05/04/2022




                                    No. 20-60963


   determination. He argues that there are explanations for the inconsistencies
   noted by the Immigration Judge (IJ) and the BIA. He also asserts that the
   BIA erred when relying on the adverse credibility determination to deny
   CAT relief.
            We review the BIA’s decision and consider the IJ’s decision only to
   the extent it influenced the BIA. Singh v. Sessions, 880 F.3d 220, 224 (5th
   Cir. 2018). Factual findings are reviewed for substantial evidence and legal
   determinations are reviewed de novo. Fuentes-Pena v. Barr, 917 F.3d 827,
   829 (5th Cir. 2019); Orellana–Monson v. Holder, 685 F.3d 511, 518 (5th Cir.
   2012). Credibility determinations are factual findings that this court reviews
   for substantial evidence. Morales v. Sessions, 860 F.3d 812, 817 (5th Cir.
   2017).
            Geberemeskel has failed to show that the evidence compels a
   conclusion contrary to that of the IJ and BIA on the issue of whether he was
   credible. See id.; Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). The
   IJ and BIA relied on specific inconsistencies among Geberemeskel’s
   testimony and the documentary evidence. The inconsistencies are accurate
   reflections of the record, and the BIA’s decision indicates that the relevant
   substantial evidence was meaningfully considered. See Singh, 880 F.3d at
   226; Abdel-Masieh v. INS, 73 F.3d 579, 585 (5th Cir. 1996). Geberemeskel’s
   interpretation and construction of the evidence is not compelled by the
   evidence. The conclusions of the IJ and BIA that the noted discrepancies
   constituted contradictions that affected Geberemeskel’s credibility is
   entitled to deference. See Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009);
   Mwembie v. Gonzales, 443 F.3d 405, 410 (5th Cir. 2006). In light of the
   adverse credibility determination, Geberemeskel has failed to show that the
   BIA erred in affirming the IJ’s determination that Geberemeskel was not
   eligible for asylum and withholding of removal. See Dayo v. Holder, 687 F.3d
   653, 657-59 (5th Cir. 2012); Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994).



                                         2
Case: 20-60963     Document: 00516307342          Page: 3   Date Filed: 05/04/2022




                                   No. 20-60963


          Geberemeskel did not contend to the BIA that the IJ erred by treating
   the adverse credibility determination as dispositive of his CAT claim.
   Because Geberemeskel did not exhaust the issue, we lack jurisdiction to
   consider it. See Omari v. Holder, 562 F.3d 314, 318-19 (5th Cir. 2009).
          For the foregoing reasons, the petition for review is DENIED in part
   and DISMISSED in part.




                                         3